         Case 1:18-bk-10887-SDR                       Doc Filed 03/08/19 Entered 03/08/19 08:57:38                                        Desc
                                                      Main Document   Page 1 of 5
 Fill in this information to identify the case:



Debtor 1 Ransom T Johnson

Debtor 2

United States Bankruptcy Court for the:     Eastern DISTRICT OF TENNESSEE
                                                                     (State)

Case number 1:18-bk-10887-SDR


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
Filing that you asset are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy rule 3002.1.

Name of Creditor: Ocwen Loan Servicing, LLC as Servicer for                           Court Claim No. (if known): 4
Deutsche Bank National Trust Company, as Trustee for Ameriquest
Mortgage Securities Inc., Quest Trust 2005-X2, Asset Backed
Certificates, Series 2005-X2

Last four digits of any number
you use to identify the debtor's  XXXXXX4863
account:
Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

      No
      Yes. Date of the last notice:


Part 1: Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursement or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.


       Description                                                        Dates incurred                                                 Amount



1. Late charges                                                                                                                  (1)                $0.00

2. Non-sufficient funds (NSF) fees                                                                                               (2)                $0.00

3. Attorney’s fees                                                                                                               (3)                $0.00

4. Filing fees and court costs                                            10/11/2018                                             (4)              $181.00

5. Post-petition pre-confirmation BK attorney fees                                                                               (5)                $0.00

6. Appraisal/broker’s price opinion fees                                                                                         (6)                $0.00
           Case 1:18-bk-10887-SDR                                   Doc Filed 03/08/19 Entered 03/08/19 08:57:38                              Desc
Debtor 1 Ransom T Johnson                                           Main Document   Page 2 of 5
          ___________________________________
           First Name          Middle Name            Last Name
                                                                                           Case number (if known): 1:18-bk-10887-SDR



7. Property inspection fees                                                                                                            (7)           $0.00

8. Tax advances (non-escrow)                                                                                                           (8)           $0.00

9. Insurance advances (non-escrow)                                                                                                     (9)           $0.00

10. Property preservation expenses. Specify                                                                                            (10)          $0.00

11. Other. Specify: __________________________                                                                                         (11)          $0.00

12. Other. Specify: __________________________                                                                                         (12)          $0.00

13. Other. Specify:__________________________                                                                                          (13)          $0.00

14. Other. Specify:__________________________                                                                         (14)                $0.00
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.


Part 2: Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.

    I am the creditor’s authorized agent. (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge, information,
and reasonable belief.

X        /s/Michael G. Clifford                                                                          Date: March 8, 2019
         Signature




Print:                  Michael G. Clifford                                                              Title Attorney
                        First Name                    Middle Name             Last Name


Company                 Shapiro & Ingle, LLP


Address                 10130 Perimeter Parkway, Suite 400
                        Number               Street


                        Charlotte, NC 28216
                        City                                          State     ZIP Code


Contact phone           (704)333-8107                                                                    Email: TNECF@logs.com
Case 1:18-bk-10887-SDR     Doc Filed 03/08/19 Entered 03/08/19 08:57:38        Desc
                           Main COMMITTEE
                                Document   Page 3 of 5
                                           NOTE


                      Form 410S2, Notice of Postpetition Mortgage Fees,
             Expenses, and Charges, is amended in the instructions in Part 1
             to clarify how to report previously approved fees, expenses, or
             charges. The following language is added: "If the court has
             previously approved an amount, indicate that approval in
             parentheses after the date the amount was incurred." This
             amended language replaces the prior instruction not to report
             any amounts previously ruled on by the bankruptcy court.
       Case 1:18-bk-10887-SDR                Doc Filed 03/08/19 Entered 03/08/19 08:57:38                            Desc
                                             Main Document   Page 4 of 5



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                             CHATTANOOGA DIVISION

IN RE:

            RANSOM T JOHNSON                                                        1:18-bk-10887-SDR
                                                                                       CHAPTER 13
            DEBTOR(S)


                                                 CERTIFICATE OF SERVICE

         I hereby certify that I have this day served the foregoing and annexed pleading or paper upon:

                                                     (Served via U.S. Mail)
                                                      Ransom T. Johnson
                                                   1025 Frances Springs Road
                                                       Jasper, TN 37347

                                            (Served via Electronic Notification Only)
                                                         Amelia Roberts
                                                       4115 North Terrace
                                                    Chattanooga, TN 37411

                                            (Served via Electronic Notification Only)
                                              Attn: Mortgage Claim Administrator
                                                          Kara L. West
                                                          P.O. Box 511
                                                    Chattanooga, TN 37401

                                            (Served via Electronic Notification Only)
                                                      United States Trustee
                                                    Historic U.S. Courthouse
                                               31 E. Eleventh Street, Fourth Floor
                                                    Chattanooga, TN 37402

by depositing the same in a postpaid wrapper properly addressed to each such party or his attorney of record in a post office or
other official depository under the exclusive care and custody of the United States Postal Service and/or by electronic mail, if
applicable.

         This the 8th day of March, 2019.

                                                /s/ Michael G. Clifford
                                                Michael G. Clifford, Attorney for Creditor, Bar # 028691
                                                mclifford@logs.com |704-517-9154
                                                Shapiro & Ingle, LLP
                                                10130 Perimeter Pkwy, Suite 400
                                                Charlotte, NC 28216
                                                Phone: 704-333-8107 | Fax: 704-333-8156
                                                Supervisory Attorney Contact: Bonnie Culp
                                                bculp@logs.com | 704-249-0065
                                                Electronic Service Notifications: tnecf@logs.com

09-023374
         Case 1:18-bk-10887-SDR             Doc Filed 03/08/19 Entered 03/08/19 08:57:38                         Desc
                                            Main Document   Page 5 of 5
Invoice #                                                                                 INVOICE DATE: 10/31/2018

Invoice Submitted By:                                        Order Information:
SHAPIRO AND INGLE LLP - Elizabeth Ells                       Order
10130                                                        Order Date: 10/07/2018
Perimeter Parkway SUITE - 400                                Order Type: Motion for Relief
CHARLOTTE NC 28216                                           Loan #
704-333-8107                                                 Property Address: 214 Ables Rd, South Pittsburg, TN 37380
Vendor ID #



Invoice Submitted To:                                        Payment Information:
Ocwen Loan Servicing,                                        Confirmation #
1661 Worthington Rd. Suite 100,                              Method: ACH
West Palm Beach, FL 33409                                    Payment Date: 11/06/2018
561-682-8000



LINE #       EXPENSE CODE          CATEGORY CODE    DESCRIPTION                        SERVICE DATE            AMOUNT
                                                    Motion for Relief Filing Costs-
1            FB43                  FB4306                                              10/11/2018                             $181.00
                                                    (Recoverable from Borrower)
                                                                              Total:                                       $181.00



Motion Filed: 10/11/2018 Referral Rcvd: 10/08/2018 BK
Filed: 02/28/2018 BK Case #: 1:18-bk-10887-SDR BK
Chapter: 13




Invoice management powered by:                                                                          03/07/2019 09:37:44 UTC Status: Approved




    Case Number: 18-BK-10887-SDR
    AITNO: Deutsche Bank National Trust Company, as Trustee for Ameriquest Mortgage Securities Inc., Quest Trust 2005-X2,
    Asset Backed Certificates, Series 2005-X2
